ORDER
Upon consideration of (1) Respondent’s affidavit, pursuant to Rule 8.1, Rules Gov*1162erning Disciplinary Proceedings, 5 O.S. 1991, Ch. 1, App. 1-A, requesting that she be allowed to resign her membership in the Oklahoma Bar Association and relinquish her right to practice law, and (2) Complainant’s Application for Order Approving Resignation Pending Disciplinary Proceedings, THE COURT FINDS:
1. Respondent Catherine George tendered her resignation as an active Oklahoma legal practitioner on June 24, 1993, pending disciplinary proceedings.
2. Respondent’s resignation was freely and voluntarily tendered; she was not acting under coercion or duress and she was fully aware of the consequences of submitting her resignation.
3. Respondent was aware that two grievances have been lodged with the General Counsel of the Oklahoma Bar Association and were pending investigation. A copy of Respondent’s affidavit, filed June 24, 1993, is attached to this Order.
4. Respondent recognizes and agrees that she may not make application for reinstatement to membership in the Oklahoma Bar Association prior to the expiration of five years from the date of this order.
5. Respondent has agreed to comply with Rule 9.1, Rules Governing Disciplinary Proceedings, 5 O.S.1991, Ch. 1, App. 1-A, and she acknowledges that she may be reinstated to practice law only upon compliance with the conditions and procedures prescribed by Rule 11, Rules Governing Disciplinary Proceedings, 5 O.S.1991, Ch. 1, App. 1-A.
6. Costs totalling $479.50 were incurred during the investigation of matters now pending against Respondent.
7. The resignation pending disciplinary proceedings, which was executed by Respondent, is in compliance with Rule 8.1, Rules Governing Disciplinary Proceedings, 5 O.S.1991, Ch. 1, App. 1-A.
8. Respondent’s name and address appear on the official roster maintained by the Oklahoma Bar Association as: Catherine J. George, 5310 E. 31st, Ste. 522, Tulsa, Oklahoma 74135.
IT IS THEREFORE ORDERED THAT Complainant’s application and Respondent’s resignation be approved conditioned upon payment of costs in the amount of $479.50.
IT IS FURTHER ORDERED THAT Respondent’s name be stricken from the Roll of Attorneys, and that she may make no application for reinstatement of her license to practice law and as a member of the Oklahoma Bar Association before the lapse of five years from the date of this order.
IT IS FURTHER ORDERED THAT Respondent comply with Rule 9.1, Rules Governing Disciplinary Proceedings, 5 O.S. 1991, Ch. 1, App. 1-A.
DONE BY ORDER.
/s/ Ralph B. Hodges Chief Justice
All Justices concur.
EXHIBIT 1

AFFIDAVIT OF CATHERINE GEORGE REGARDING RESIGNATION PENDING DISCIPLINARY PROCEEDINGS

STATE OF OKLAHOMA
COUNTY OF OKLAHOMA
Catherine George, of lawful age comes upon oath and deposes and states:
1. My name is Catherine George, my OBA number is 11316, and I was admitted to the practice of law on October 16, 1985.
2. I am submitting this affidavit pursuant to Rule 8.1, Rules Governing Disciplinary Proceedings, (“RGDP”), 5 O.S. Ch. 1, app. 1-A (1991).
3. I desire to resign and:
(a) I am rendering my resignation freely and voluntarily;
(b) I am not being submitted to coercion or duress;
(c) I am aware of the consequences of submitting this resignation;
(d) I am aware that this resignation is subject to the approval of the Supreme Court of the State of Oklahoma; how*1163ever, I intend that it be effective from the date and time of its execution, and I will conduct my affairs accordingly.
4. I am aware that the following grievances have been lodged with the Office of the General Counsel of the Oklahoma Bar Association and are presently being investigated:
(a) DC 92-441 Grievance alleging that Respondent failed to appear at a divorce trial and failed to inform her client of the trial date. Respondent also failed to file ,a response to the grievance as required by Rule 5.2 Rules Governing Disciplinary Proceedings, 5 O.S. ch. 1, app. 1-A (1981).
(b) DC 93-37 Grievance alleging that in 1992 a total of $11,600 was given to Respondent to pay a Judgment on a client’s behalf, that the Judgement was not paid, and that Respondent has failed to provide an accounting. Respondent also failed to file a response to the grievance as provided by Rule 5.2 Rules Governing Disciplinary Proceedings, 5 O.S. ch. 1, app. 1-A (1981).
5. I am aware that the burden of proof regarding the allegations set forth in paragraph four (4) rests upon the Oklahoma Bar Association, however, I hereby waive any and all right to contest the allegations.
6. I am aware that the allegations set forth in paragraph four (4) concerning my conduct, if proven, would constitute violations of Rule 1.4, Rules Governing Disciplinary Proceedings; and Rules 1.3, 1.4, 1.15, and 8.4, Oklahoma Rules of Professional Conduct, and Rules 1.4(B) and 5.2 of the Rules Governing Disciplinary Proceedings.
7. I have familiarized myself with the provisions of Rule 9.1, RGDP, and do hereby agree to comply with all provisions of Rule 9.1 within twenty (20) days following the date of this resignation.
8. I acknowledge and agree that I may be reinstated to the practice of law only upon full compliance with the conditions and procedures prescribed by Rule 11, RGDP, and that I may make no application for reinstatement prior to the expiration of five (5) years from the effective date of the Order approving this Resignation Pending Disciplinary Proceedings.
9. I acknowledge that as a result of my conduct the Client Security Fund may receive claims from my former clients.
10. I agree that should the Oklahoma Bar Association approve and pay such Client Security Fund claims, I will reimburse the fund the principal amounts and the applicable statutory interest prior to the filing of any application for reinstatement.
11. I agree to pay all costs incurred by the Oklahoma Bar Association in the investigation of the above-stated matters.
12. Having so stated and affirmed, I hereby request that I be allowed to resign my membership in the Oklahoma Bar Association and relinquish my right to practice law.
FURTHER AFFIANT SAYETH NOT.
/s/ Catherine J. George Catherine George
Dated 6-24-93
Subscribed and sworn to before me this 24th day of June, 1993.
/s/ Jeane Morton Notary Public
My Commission Expires:
4-22-96
Approved as to form:
/s/ Dan Murdock Dan Murdock, OBA # 6521 General Counsel Oklahoma Bar Association